Sullivan, C. J.,
dissenting.
The village undertook to tax persons or corporations engaged in the “business or occupation of receiving, delivering or transmitting” messages between Wakefield and other points in this state. It does not appear that the handling of government messages constituted any part of such business for the year ending May 1, 1901. The tax in question was, therefore, in truth and in fact, a burden upon private intrastate business and upon that only. The tax being laid upon the business of “receiving, delivering or transmitting,” and not upon the business of standing ready to receive, deliver and transmit, I can not understand how the bare fact of having accepted the provisions of the act of congress can constitute a defense.' Had the tax been imposed upon the business of maintaining an office at Wakefield, the position taken by the commissioners and approved by the court would doubtless be tenable. But in the absence of any showing that the sending or receiving of government messages constituted a part of the defendant’s busines at Wakefield, I can not agree to the conclusion that it has been taxed on account of being engaged in a business in which it wa.s to some extent acting as a government agency.